DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/29/20.  These drawings are acknowledged.
Claim Objections
Claims 1, 3, 7, 8, 9 are objected to because of the following informalities:  it appears “a elemental complex hologram” should instead be “an elemental complex hologram”.  Appropriate correction is required.
Claims 2-6, 8-11 are dependent on claims 1 and 7 and inherit at least the same deficiencies as claims 1 and 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smithwick et al. (US 9,465,361).
Consider claim 1, Smithwick et al. disclose (see at least figures 1-5) a hologram
generating method, comprising:
generating an elemental complex hologram by applying oblique projection (multiple views) to three- dimensional (3D) information of an object based on a viewing direction (the holograms 115 are displayed or projected towards a first surface or backside of a lens array 130 made up of a lens 136 for each of the hologram sources 114. From a second surface of the lens array 130, the output light 137 from the lenses 136 is directed toward a transform lens 140, which acts to combine (angularly tile) the light/images as shown at 141 to provide the super hologram 150 from the elemental holograms 115); and
generating a final hologram by superposing a plurality of elemental complex holograms generated based on different viewing directions (each of the sub holograms 312-320 provide a view of the dragon from a different angle.  As the viewer moves to a different location, they will see different aspects of the dragon from different views) [col. 7, line 26 to col. 8, line 5, col. 9, line 60 to col. 10, line 55].
Consider 2, Smithwick et al. disclose (see at least figures 1-5) a hologram generating method of claim 1, wherein, when the number of the elemental complex holograms is less than a preset number, further comprising: changing the viewing direction, wherein the generation of the elemental complex hologram is performed repeatedly until the number of the elemental complex holograms is greater than or equal to the preset number (if more sub-holograms are needed to be calculated, the program continues to run to generate additional sub-holograms of different views) [col. 7, line 26 to col. 8, line 5, col. 9, line 60 to col. 10, line 55].
Consider 3, Smithwick et al. disclose (see at least figures 1-5) a hologram generating method of claim 1, wherein, when there is a direction for which a elemental complex hologram is not generated among preset directions, further comprising: changing the viewing direction to the direction for which the elemental complex hologram is not generated, wherein the generation of the elemental complex hologram is performed repeatedly until the elemental complex hologram is generated for all the preset directions (if more sub-holograms are needed to be calculated the program continues to run to generate additional sub-holograms of different views) [col. 7, line 26 to col. 8, line 5, col. 9, line 60 to col. 10, line 55].
Consider 4, Smithwick et al. disclose (see at least figures 1-5) a hologram generating method of claim 1, wherein the elemental complex hologram is fast generated by scanline-based hardware rendering (a scanner spatially tiles the multiple SLM images) [col. 6, lines 1-31].
Consider 6, Smithwick et al. disclose (see at least figures 1-5) a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the hologram generating method of claim 1 (a computer is utilized to execute the program from stored memory and a processor) [col. 13, line 10 to col. 14, line 21].
Consider 7, Smithwick et al. disclose (see at least figures 1-5) a hologram generating apparatus, comprising:
a elemental hologram generator configured to generate a elemental complex hologram by applying oblique projection (multiple views) to three-dimensional (3D) information of an object based on a viewing direction (the holograms 115 are displayed or projected towards a first surface or backside of a lens array 130 made up of a lens 136 for each of the hologram sources 114. From a second surface of the lens array 130, the output light 137 from the lenses 136 is directed toward a transform lens 140, which acts to combine (angularly tile) the light/images as shown at 141 to provide the super hologram 150 from the elemental holograms 115); and
a final hologram generator configured to generate a final hologram by superposing a plurality of elemental complex holograms generated based on different viewing directions (each of the sub holograms 312-320 provide a view of the dragon from a different angle.  As the viewer moves to a different location, they will see different aspects of the dragon from different views) [col. 7, line 26 to col. 8, line 5, col. 9, line 60 to col. 10, line 55].
Consider 8, Smithwick et al. disclose (see at least figures 1-5) a hologram generating apparatus of claim 7, wherein, when the number of the elemental complex holograms is less than a preset number, further comprising: a viewing direction controller configured to change the viewing direction, wherein the elemental hologram generator is configured to perform repeatedly the generation of a elemental complex hologram corresponding to each of the different viewing directions until the number of the elemental complex holograms is greater than or equal to the preset number (if more sub-holograms are needed to be calculated the program continues to run to generate additional sub-holograms of different views) [col. 7, line 26 to col. 8, line 5, col. 9, line 60 to col. 10, line 55].
Consider 9, Smithwick et al. disclose (see at least figures 1-5) a hologram generating apparatus of claim 7, wherein, when there is a direction for which a elemental complex hologram is not generated among preset directions, further comprising: a viewing direction controller configured to change the viewing direction to the direction for which the elemental complex hologram is not generated, wherein the elemental hologram generator is configured to perform repeatedly the generation of a elemental complex hologram corresponding to each of the different viewing directions until the elemental complex hologram is generated  for all the preset directions (if more sub-holograms are needed to be calculated the program continues to run to generate additional sub-holograms of different views) [col. 7, line 26 to col. 8, line 5, col. 9, line 60 to col. 10, line 55].
Consider 10, Smithwick et al. disclose (see at least figures 1-5) a hologram generating apparatus of claim 7, wherein the elemental complex hologram is fast generated by scanline-based hardware rendering (a scanner spatially tiles the multiple SLM images) [col. 6, lines 1-31].
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh (US 2021/0149340) discloses a method for generating a hologram that includes receiving an input image representing a 3D object.  First and second pixel data comprising first viewpoint and second viewpoint data is generated.  A multi-view hologram using the first pixel data and second pixel data is generated.
Yamauchi et al. (US 9,001,401) discloses a fabrication process of a multi-image hologram.  In the multi-image type hologram, one 3D image changes over to another depending on viewing direction.
Lee et al. (US 2018/0143588) disclose a hologram generating method and apparatus.  The method includes a fringe pattern recorded on a CGH plane by repeatedly calculating the fringe pattern until a number of dominant signals of the calculated fringe pattern is greater than or equal to a predetermined value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872